Citation Nr: 0835882	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-38 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C.

In December 2007, the veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 


FINDING OF FACT

The persuasive and credible evidence of record indicates that 
the veteran's currently diagnosed hepatitis C did not 
manifest in service and is not shown to be causally or 
etiologically related to any incident or injury in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
service.  38 U.S.C.A.  §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In January 2005 and May 2005, before the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in June 2005 and a 
specific opinion as to his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.          §§ 3.303, 
3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  The veteran's 
hepatitis C, however, is not a disability for which service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101 (West 2002); 38 C.F.R.         § 3.309 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

In this case, the veteran asserts entitlement to service 
connection for hepatitis C on the basis of several incidents 
in service during which he contends he was exposed to the 
hepatitis C virus.  Specifically, the veteran contends that 
he was exposed to hepatitis C during service when he received 
inoculations by injector air gun during boot camp, or when he 
was working in a medical facility and transported and cleaned 
up blood products without protection, or when a member of his 
unit may have had hepatitis C.  

For service connection to be granted in this case for 
hepatitis C, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
appellant's hepatitis C.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
The Fast Letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992 and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the hepatitis C.

Turning to the merits of the issue in this case, the Board 
observes that medical evidence of record indicates that the 
veteran was diagnosed with hepatitis C in June 2004.  This 
diagnosis constitutes a current disability for VA purposes 
and fulfills the requirements of the first element for 
service connection, evidence of a current disability.

With regards to the second element necessary for a grant of 
service connection, an in-service occurrence or injury, the 
Board finds that there is no evidence of the occasions upon 
which the veteran contends exposed him to hepatitis C.  The 
veteran's service treatment records do not contain a record 
of inoculations given at boot camp, or at any time during 
service.  The veteran's service treatment records do not 
contain evidence of treatment related to exposure to blood 
products without protection while on duty at a medical 
facility.  The veteran's service treatment records do not 
contain evidence that a member of the veteran's unit exposed 
fellow members to hepatitis C.  While the veteran's service 
records do indicate that the veteran was assigned to a 
medical holding company for approximately eleven days in 
1979, there is no evidence of record to corroborate the 
veteran's contention that he was exposed to hepatitis C while 
transporting or cleaning blood products without protection.  
The veteran has not submitted evidence, medical or otherwise, 
that an in-service occurrence or injury exposed him to 
hepatitis C.

Further, in regards to the third element of the service 
connection test, medical evidence of a nexus between the 
current disability and an in-service disease or injury, the 
Board finds that there is no evidence of record indicating 
that the veteran's hepatitis C is related to any incident 
reported by the veteran to have occurred during service, or 
by any incident during service. 

The veteran was afforded a VA examination in June 2005 in 
connection with his claim.  The examiner stated that he 
obtained information as to the veteran's condition through 
the veteran's oral history and information contained in his 
claims file.  The examiner included in his report a hepatitis 
C risk factor listing obtained during VA treatment in 
September 2004 indicating that the veteran responded 
positively to the risk factors of having more than ten sexual 
partners, intranasal drug use thirty years ago, and military 
exposure from 1978 to 1981.  The veteran responded negatively 
to the risk factors of blood transfusion, intravenous drug 
use, body piercing, tattoo, and sharing needles and razors.  
The examiner stated that that at the time of the examination, 
the veteran confirmed his sexual history of more than ten 
partners.   The examiner included the veteran's reported 
history as to tobacco, alcohol, and street drugs.  The 
veteran reported that he smoked one pack of cigarettes per 
day for thirty-nine years, that he had on-going alcohol use 
but has since quit drinking, that he used intranasal drugs 
thirty years ago, used cocaine once, used marijuana for one-
and-a-half years, and denied intravenous drug use.  The 
examiner reported details taken from the veteran's February 
2005 statement describing his proposed occasions of hepatitis 
C exposure during service and highlighting the possible 
relationship between immunizations by jet injectors and 
hepatitis C as per the VA Fast Letter attached to his 
statement.  The examiner noted the veteran's in-service knee 
surgery and a knife stab wound in July 1998.  After 
performing a physical examination to include laboratory 
testing, the examiner diagnosed the veteran with hepatitis C 
antibody positive status.  He opined that the veteran's 
hepatitis C was less likely than not directly caused by, or 
as a result of the veteran's military service, and that the 
condition was most likely caused by the veteran's multiple 
sexual contacts and/or history of intranasal drug use.  

The Board notes that the examiner made a notation that the 
veteran had a knife stab wound in July 1998, as described 
above.  From a review of the records, it appears that the 
knife stab wound occurred in July 1978, not in July 1998.  It 
is significant that the knife stab wound occurred in-service, 
and not twenty years after discharge.  However, at the time 
of the June 2005 VA examination, the examiner specifically 
opined that the veteran's hepatitis C was most likely caused 
by the veteran's multiple sexual contacts and/or history of 
intranasal drug use.  In rendering this opinion, it is clear 
that the examiner considered the veteran's contentions as to 
possible exposure to hepatitis C during service, including a 
knee surgery, which similar to treatment for a knife stab 
wound, required an invasive medical procedure.

The Board notes that the veteran, in his December 2006 
Substantive Appeal, denies the use of intranasal drugs and 
denies a sexual history of more than ten partners.  The 
veteran contends that the rating official used another 
veteran's records at the time of the rating decision, or in 
the alternative, that the statements made in the rating 
decision were indeed attributed to the veteran in the instant 
case and were defamatory.  The veteran did not raise this 
issue at the time of his December 2007 hearing before the 
Board.  As discussed above, the information as to the 
veteran's risk factors for hepatitis C were contained in the 
veteran's post-service VA treatment records dated in 
September 2004, approximately two months subsequent to his 
hepatitis C diagnosis.  The treatment records dated in 
September 2004 describe the veteran as a newly-diagnosed 
hepatitis C patient and report that the veteran was educated 
on future complications and treatment related to his 
condition.  The examiner specifically stated that the veteran 
confirmed his sexual history of more than ten partners at the 
time of the June 2005 examination.  The examiner, when 
discussing the veteran's history of street drug use, stated 
the veteran's use of intranasal drug use thirty years ago, 
and included additional information obtained from the veteran 
as to marijuana and intravenous drug use.  As there is no 
evidence in the veteran's post-service VA treatment records 
that he reported marijuana use during treatment, it appears 
that the veteran and the examiner did discuss his drug use 
history.  There is no evidence of record that the examiner 
relied upon another veteran's treatment records at the time 
he conducted the June 2005 examination and rendered an 
opinion, nor is there evidence that the veteran contradicted 
his previously positive response to hepatitis C risk factors 
during treatment at another time.  

The Board has considered the veteran's assertions that his 
hepatitis C is related to service, specifically that he was 
exposed to hepatitis C when he received inoculations during 
boot camp using a jet gun, or in his work transporting and 
cleaning blood products in a medical facility, or by his 
fellow unit member that may have had hepatitis C.  However, 
to the extent that the veteran ascribes his hepatitis C to 
exposure in service and not to any other etiology, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that hepatitis C began in service, or is otherwise 
related to service.  In this case there was no evidence of 
hepatitis C during active service.  Rather, the record 
establishes that approximately twenty-three years after 
separation from active service, the veteran has been 
diagnosed with hepatitis C.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Because the veteran's service medical 
records showed no evidence of hepatitis C and there is no 
competent evidence demonstrating that the veteran's hepatitis 
C is related to service, service connection in this case is 
not warranted. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C, the claim must 
be denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


